                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA

                                                        Criminal Action No. 18-715 (JMV)


v.


Paul Boykins

                    Defendant.
                                                                      ORDER



John Michael Vazquez, U.S.D.J.

       The financial inability of the defendant to retain counsel having been established by the

Court, and the defendant not having waived the appointment of counsel,

       It is on this 5th day of March, 2019,

       ORDERED that Candace Hom, Esq. from the Office of the Federal Public Defender for

the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.



                                               /s/ John Michael Vazquez
                                               John Michael Vazquez, U.S.D.J.
